Name: Commission Regulation (EEC) No 901/90 of 9 April 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4. 90 Official Journal of the European Communities No L 93/ 13 COMMISSION REGULATION (EEC) No 901/90 of 9 April 1990 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1-750/89 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 920 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . OJ No L 172, 21 . 6. 1989, p. 1 . M OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . No L 93/ 14 Official Journal of the European Communities 10. 4. 90 ANNEX LOT A 1 . Operation No ('): 11 /90 2. Programme : 1989 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, BP 372, CH 121 1 -GenÃ ¨ve 19 ; tel . 734 55 80, telex 22555 LRCS CH, fax 733 03 95 4. Representative of the recipient (2) Q : Croissant-Rouge Tunisien, 19 rue d'Angleterre, Tunis 1000 ; tel. 240 630/245 572, telex 14524 Hilal TN 5. Place or country of destination : Tunisia 6. Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8, 1987, p. 3 (under IIA. 10) 8 . Total quantity : 100 tonnes (240 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (c)) Marking on the bags in letters at least 5 cm high : ACTION No 1 1 /90 / a red crescent with the points facing to the right / RIZ / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / TUNIS' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of -landing  landed 1 3. Port of shipment :  1 4. Port of landing specified by the recipient :  1 5. Port of landing : Tunis  Rades 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 6. 1990 18. Deadline for the supply : 15. 7. 1990 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 24. 4. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30. 4. 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 6. 1990 (c) deadline for the supply : 31 . 7. 1990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (') : refund applicable on 27. 3. 1 990 fixed by Commission Regulation (EEC) No 482/90 (OJ No L 51 of 27. 2. 1990, p. 31 ). 10 . 4. 90 Official Journal of the European Communities No L 93/ 15 LOT B 1 . Operation No ('): 960/89 2. Programme : 1989 3 . Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, BP 372, CH 121 1 -GenÃ ¨ve 19 ; tel. 734 55 80, telex 22555 LRCS CH, fax 733 03 95 4. Representative of the recipient (2) Q : Croissant-Rouge Algerien, 1 5 bis, Bid Mohamed V, Alger ; tel. 264 57 27/28, telex Milal 67356 DZ or 66442 CRA 5 . Place or country of destination : Algeria 6 . Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under II.A.-10) 8 . Total quantity : 300 tonnes (720 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under II.B.l (c)) Marking on the bags in letters at least 5 cm high : 'ACTION No 960/89 / a red crescent with the points facing to the right / RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / ALGER 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Alger 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 6. 1990 18 . Deadline for the supply : 15. 7. 1990 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 24 . 4. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 . 4. 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 5  30. 6. 1 990 (c) deadline for the supply : 31 . 7. 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : ' 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 27. 3 . 1990 fixed by Commission Regulation (EEC) No 482/90 (OJ No L 51 of 27. 2. 1990, p. 31 ). No L 93/16 Official Journal of the European Communities 10. 4. 90 LOT G 1 . Operation No (') : 140/90 2. Programme : 1989 3. Recipient : M. P. F. Pirlot, UNHCR, Case Postale 2500, CH-121 1 Geneva 2 DÃ ©pÃ ´t ; tel . 739 81 11 , telex 415740 HCR CH 4. Representative of the recipient (2) fl : Bureau du HCR, Second Floor, Credit House, Port Moresby, Papua New Guinea, tel. 21 49 84 5. Place or country of destination : Papua New Guinea 6. Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA10) 8 . Total quantity : 400 tonnes (960 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (c)) Marking on the bags in letters at least 5 cm high : 'ACTION No 140/90 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR ASSISTANCE PROGRAMME / FOR REFUGEES IN PAPUA NEW GUINEA / FOR FREE DISTRI ­ BUTION / PORT MORESBY' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Moresby 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 6 . 1990 18 . Deadline for the supply : 31 . 7. 1990 1 9 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 24. 4. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 . 4. 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 6. 1990 (c) deadline for the supply : 15. 8 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 27. 3 . 1990 fixed by Commission Regulation (EEC) No 482/90 (OJ No L 51 of 27. 2. 1990, p. 31 ). 10. 4. 90 Official Journal of the European Communities No L 93/ 17 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  see list published in OJ No C 227, of 7 . 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium - 134 and - 137 levels : The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents ¢  certificate of origin,  phytosanitary certificate and fumigation certificate . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (s) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987 p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.